FILED
                             NOT FOR PUBLICATION                            AUG 22 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOSE AMAYA-GRANADOS, a.k.a Jose                  No. 08-74837
Rene Amaya,
                                                 Agency No. A098-892-169
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 11, 2011 **

Before:        THOMAS, SILVERMAN, and CLIFTON, Circuit Judges.

       Jose Amaya-Granados, a native and citizen of El Salvador, petitions pro se

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s decision denying his application for asylum

and withholding of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo questions of law, Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th

Cir. 2008), except to the extent that deference is owed to the BIA’s determination

of the governing statutes and regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535

(9th Cir. 2004). We review for substantial evidence factual findings. Zehatye v.

Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny in part and dismiss in

part the petition for review.

      Substantial evidence supports the agency’s finding that the threats Amaya-

Granados experienced did not rise to the level of persecution. See Lim v. INS, 224

F.3d 929, 936-37 (9th Cir. 2000). We reject Amaya-Granados’ claim that he is

eligible for asylum and withholding of removal based on his anti-gang political

opinion or membership in a particular social group of young men in El Salvador

who resist gang recruitment. See Barrios v. Holder, 581 F.3d 849, 854 (9th Cir.

2009) (refusal to join gangs does not constitute a political opinion or membership

in a particular social group); see also Parussimova v. Mukasey, 555 F.3d 734, 740-

41 (9th Cir. 2009) (“[t]he Real ID Act requires that a protected ground represent

‘one central reason’ for an asylum applicant’s persecution”). We lack jurisdiction

to consider Amaya-Granados’ claim that his family constitutes a particular social

group, because petitioner failed to administratively exhaust the claim. See Barron

v. Ashcroft, 358 F.3d 674, 677 (9th Cir. 2004). Amaya-Granados’ contention that


                                         2                                    08-74837
the BIA failed fully to articulate its reasoning is belied by the record. Accordingly,

Amaya-Granados’ asylum and withholding of removal claims fail.

      Finally, we deny Amaya-Granados’ request to remand under the William

Wilberforce Trafficking Victims Protection Reauthorization Act of 2008

(“TVPRA”), Pub. L. No. 110-457, because he is not eligible for relief under the

TVPRA. See 6 U.S.C. § 279(g)(2)(C).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                    08-74837